Case 3:19-cv-01499-MEM-DB Document1 Filed 08/29/19 Page 1 of 9

Pro Se 1 (Rev. 12/16} Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Middle District of AO,
rd Division fi 4 bf [4 Gq 4

Case No. - FAG -
(to be filled in by the Clerk's Office)

Simeon doe Paaos

Plainti
(Write the full name of each plaintiff whe is filing this complaint.
ifthe names of all the plaintiffs cannot fit in the space above,
please write ‘see attached” in the space and attach an additional
page with the full list of names.)

)
)
)
) ;
) Jury Trial: (check one) Yes []No
)
)
-v- } FILED
)
)
)
)
)
)
)

gCRANTON

Uned Stakes

Defendani(s)
(Write the full name of each defendant who is being sued. If the
names ofall the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.) :

 

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.
Name
Street Address -
City and County

 

 

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title fifknown). Attach additional pages if needed.

Page | of 5

 

 
 

Case 3:19-cv-01499-MEM-DB Document1 Filed 08/29/19 Page 2 of 9

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

 

 

Defendant No. !
Name denartec Emak
Job or Title (known)
Street Address I400 Pobect F Milec™
City and County Leunstoura VA 171837
State and Zip Code Leu ntoteg OA 11877
Telephone Number UY

 

E-mail Address (if known)

 

Defendant No. 2
Name
Job or Title fif known)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

E-mail Address (if known)

 

Defendant No. 3
Name

Job or Title (if known)

  

Street Address > vr

 

City and County

len his A %
Set Ans lVania | 637

State and Zip Code
Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title fif known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5

 

 
 

Case 3:19-cv-01499-MEM-DB Document1 Filed 08/29/19 Page 3 of 9

Pro Se I (Rev. 12/16) Complaint for a Civil Case

I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

NG

hat is the basis for federal court jurisdiction? (check aif that apply)

Federal question [ ] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

lf the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federai treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a.

If the plaintiff is an individual
The plaintiff, (ame) S men ae \ Y>« \ a0 $ , 1s a citizen of the
State of (name) nye, \ <\ rnd .

If the plaintiff is a corporation

 

The plaintiff, (name) , , is incorporated
G1

 

 

under the laws of the State of (name) Apagohsrfe TOR | ,

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a.

If the defendant is an individual

The defendant, (name) , iS a citizen of

 

the State of (name) . Oris a citizen of

(foreign nation)

 

Page 3 of 5

 

 
 

Case 3:19-cv-01499-MEM-DB Document1 Filed 08/29/19 Page 4 of 9

Pro Se ! (Rev. 12/16) Complaint for a Civil Case

FIL.

IV.

U.S Adghic Health Secvice cial kanker Ena ond ¥syclnolec
Mentdeadty Usondar deny me Bcess fp tke poy drackeek fal 04 otter tamates Cepods 1a my File,ane

Viale, my hy reandna ad, Rach,

 

b. If the defendant is a corporation
The defendant, (nrame} cleaner Eyal , 18 incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name) | S 4Q W C Healthy Cen ACL:

Or is incorporated under the laws of (foreign nation) ’

 

and has its principal place of business in fname)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

stake—is more than $75,000, not counting interest and costs of court, because (explain):

d
leonker Ege 1s a ete Yee US. Behe Health Serwce,

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at 4

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate gael Attach additional pages if needed.

HAR Exgentorode,brockiman efuged to {reck a

See Attachments,

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages ~T ” ask, So ly Comnprrsated S500 ee for oun tive
Clamages, Lampensaron/ Ma4es, mesa | 3-emo or | Aistt55508 ull as

WY disslanoy Lod and Santis Una ed nN ( cd.
de the Cars Sel tessa on OY te dad adver

Page 4 of 5

 

 

 
Pro Se i (Rev. 12/16} Compiaint for a Civil Case

 

Case 3:19-cv-01499-MEM-DB Document1 Filed 08/29/19 Page 5of9

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 5-19

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number

E-mail Address

5.

\

mean Se |

 

1004

 

 

 

 

 

 

 

 

Page Sof 5

 

 
 

|| Case 3:19-cv-01499-MEM-DB Document1 Filed 08/29/19 Page6of9  —

 

‘doge H&S

 

 

On 22 183 Ben baa Renney (eee OV

 

 

| Crnek Qeyclodle Y¥Dc.d Ear 4 oe eeeatnng sat tensity —

Loy Saco Oc Nate rofonmation bo Stark wblaag say Wh

 

 

 

Aenendment los -Qu00, say Sok x 20d Walberg, ‘ 8h toy ___

 

_ILA\ Yis_to0s_ done to _ceNshake on wae,to2 Tt _toece_O,

\e\, can Skott_oo treat tad_Secouad_ Sab aed o_Cceen.__|

 

Ab ve Yo_cal_SGedth Xo nec o.ad ko Sreah So_codthec member |

 

 

 

ay -Qa{tlashony ced acting ot

Oe EM Ded Eou k Sect mne-o leker

 

 

 

 

Soy wai Whsa nae Nnok Tre Seen odd Snot 7 deat
weet cohen Soc 8 a WOSS_ot_Bay_caB\or_noad_chisordec__

 

ond_t_Aost_need ned rcohoataloentheacly She nos

 

 

Warten tolse rotocmc \ o_on_me, Loz Tm _o Stole

 

worndte, Leona Rhode Tehaad_oad dhe Stoke newer Seat

 

 

qone_oh oy waeatol nenldecetonds to the Feds, doot

 

[A208 oc cay tnene toefor Soak She lnos_never Soolhea__

evea ove O 2ST The, Commaexo's_Lo\_ Show tnak_oa_

 

 

ko wae, o_oll\. Sloe_ook <emnovied_Tcona& -lock.ood loean J

 

 

Icechacea Soy <2 Lroectocode, De ABeotkeaon,cxad eeatmaest

PAILL wot \nlos tahe &.

 

 

Ole $1528 De Brodhecoa.,.ond-De Lrgeaz
Nocode., mode covads. XY _ GONG TD Adxoclhrnan_Sonae_.ogec wah.

 

\ con Doode Lah Ss is Sale spond Sconao. soectal hasgital

 

 

 

 

[Nae One sy cokvon ~*~ )0S_00).. OK) VX ever done_caytina _

Yok soko Soaps look eo Ssagnnsest_Losa,nc

 

 

 

‘bLady x, oot eNP.0 Contact Rhode Vslaad_to segues! |
COM _{e coccds. 7. Yaak fo kel \Wwhidobec Xo molkec hex

 

 

 

 
 

Case 3:19-cv-01499-MEM-DB Document1 Filed 08/29/19 Page 7 of 9

 

 

| Ne. hen loo, 1X \no.d LY Shuchoos, deol:
il re oO waeovo\ \\aess Loner: eve Yeza 00

 

 

 

Sncrde Lorca Soc, Gad -pst-aat ork GC MS _
lon 2: 2ING Keon AAR.

 

Ve, O8y rhioloon Neoodne at Cons. S

 

 

ko do Sec Aknes co cho Tis $0.0 X_gay cy

 

1 Woe, ce. Xolsoher an Aarumentotions Yo Cover

 

 

Le rece \es_nodS 0300,.6. Oy: gs Tones Poesia

 

Tike OSoNe., aad Saou).

 

 
 

QF * ea = = a
SSS SCR SIS CSC ROR RED

 

 

&actn,_A Ago < ‘nOL oa eteluatoa be te oy EN ood

 

 

akties Noat eat, —. Lwos.rcivcrned toy nedcal So Noa = od
Xo ook Soe Ve vests due te Satay elses Pale l el

 

 

honsqe 0 Od sooo Sle So Nye. cd. ad sa ov. foe Gq
Cocan)\. SAQA hy Qh, Paycaarast ao git dened, yk

 

Hoe anne. CequreX © \oae. Vs Wedicatien Canned oad. t

 

 

ash Chenega useot No aa IGNOC 6x ta stead, .
| A. avep Agentacts \ ablated sty hh Hrtendmeat

 

ods low Aeon Me, sa ly smut oh ess —

 

WY Ye Yo. 63) ch ctast.

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 3:19-cv-01499-MEM-DB Document 1 Filed 08/29/19 Page 8 of 9

hy ek 5

 

uy Soe \endoct 2 Ss & “cacnocabon. _

 

Ato dole nclant Aadked. Deockwiaa, Sal haven of.

 

LXoe, Skole,_ of aosyl ono. andlor \S acocpacated vader

 

 

: Se. Voids o eone\WanalUaded Sates.

 

 

line. _defendaat Towel Exedomde, + > O Chien ot

 

| Nae. kobe. at Qeanssvanis nad loc 0 comacated under

 

 

1 og. \aws ok Canaivane |) United Seles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

(Pa eA T dae Ee TU ted eo ge teeter TE | SS TOIS— TOSS TF

 

a ON wee

tf 2 Sty fo

earensiag ARSE
Solas ey

HM ,

“ 4 MAL 40 WHIOS- | gw 8

Case 3:19-cv-01499-MEM-DB Document 1 Filed 08/29/19 Page 9 of 9

 

LESLI Wd ‘BingsimaT
OOOT XO “Ord. °
TI sajeys palug *”
" Haquinn Iaysisoy
“OWEN a BUWUT

 
